Citation Nr: 1440199	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  13-12 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a lumbar spine disability.  


REPRESENTATION

Veteran  represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 2004 to March 2012.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Providence, Rhode Island Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Detroit, Michigan RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his service-connected lumbar spine disability warrants a higher initial rating than 10 percent.  The Veteran's only VA examination that evaluated this disability was in May 2011, prior to the Veteran separating from service.  In his statements and those of his representative, it is essentially contended that he has subsequently developed additional symptoms, to include objective neurological disability of the lower extremities associated with the service-connected disability and that there are times in which the Veteran has no motion in the back.  The Board finds that these contentions constitute credible assertions of increased severity since the May 2011 VA examination.  

In short, since the last VA examination, the record indicates that the disability has progressed in severity.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Here, there is not simply the passage of time but also indication that the disability developed additional symptoms in the interim years since the May 2011 VA examination.  Therefore, the Board remands for an additional VA examination in order to ascertain the current severity of the disability.
Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA examination by an appropriate clinician to evaluate the current severity of the service-connected lumbar spine disability. 

The contents of the entire claims file (paper and electronic), to include a copy of the REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include X-rays, if necessary) should be accomplished, and all clinical findings needed to evaluate the lumbar should be reported in detail. 

In particular, the examiner should conduct range of motion testing for the lumbar spine.  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the lumbar spine.  The examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the lumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

The examiner should also identify and discuss the severity of any associated objective neurologic abnormalities, to specifically indicate radiculopathy of the lower extremities.

In addition, the examiner should indicate whether the Veteran has intervertebral disc disease (IVDS), and if so, the number of weeks during a 12-month period that the Veteran has incapacitating episodes.  An incapacitating episode is a period of acute signs and symtpoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

All examination findings/testing results, along with  complete rationale for the conclusions reached, must be provided.

2.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



